People ex rel. Sussman v Dubois (2018 NY Slip Op 06250)





People ex rel. Sussman v Dubois


2018 NY Slip Op 06250


Decided on September 26, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 26, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2018-10122 

[*1]The People of the State of New York, ex rel. Michael H. Sussman, on behalf of Jeanne Ryan, petitioner, 
vCarl Dubois, etc., respondent.


Sussman & Associates, Goshen, NY (Michael H. Sussman pro se of counsel), for petitioner.
David M. Hoovler, District Attorney, Goshen, NY (Andrew R. Kass of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for the release of Jeanne Ryan in connection with Orange County Indictment No. 785/17.
ADJUDGED that the writ is dismissed, without costs or disbursements.
Under the circumstances presented, the petitioner has not established entitlement to habeas corpus relief (see generally People ex rel Nelson v Thompson, 116 AD3d 720).
LEVENTHAL, J.P., AUSTIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court